DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

 Response to Amendment
The amendment filed on 12/01/2021 has been entered. Claim(s) 1-8 is/are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 1, the claim requires a mixed powder consisting of “Fe and/or Fe alloy: 2.0 to 40.0%;” and also further states “the mixed powder comprises stainless steel as the Fe alloy”. It is unclear if applicant is requiring stainless steel specifically as the Fe alloy, in which case it is unclear why Fe is included as an alternative “and/or” to the Fe alloy; or is applicant is merely seeking to specify the that Fe alloy option comprises stainless steel. The scope of the claim is therefore indefinite as it is unclear if Fe powder for example would read on the claim limitation or not. Claims 2-8 are rejected from their dependency on Claim 1. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (WO2016190403A1) as evidenced by Baranov et al. ("Effect of structure on the frictional behavior of a copper-titanium-carbide composite." Soviet Powder Metallurgy and Metal Ceramics 16.1 (1977): 28-30.) and in view of Kawakami et al. (GB2355016A), and further in view of Hayahshi et al. (JPH08135703A). 
Regarding Claims 1, 3-4, and 7-8, Oyabu teaches a copper-based sintered friction material (abstract) sintered at 800-1000 C (Page 9, Lines 333-340) consisting of a composition that overlaps with the claimed composition ranges for the following components: 
While the composition taught by Oyabu in table 1 were in volume percent (the middle column is volume percent of graphite for large artificial graphite, small artificial graphite, and scaly graphite respectively), the following conversion to mass percent was done by assuming apparent powder densities of Cu, Sn, low carbon FeCr, Graphite, MgO, ZrO2, and alumina powders of 9, 7.3, 7.5, 1.8, 3.6, 5.9, and 3.95 g/cm3 respectively on the basis of 100 cm3 of mixture, to yield the following calculated mass ranges of each component: 
 
Cu
Sn
FeCr
Graphite
MgO
ZrO2
Al2O3
1
70.2
2.8
2.9
15.5
2.7
4.5
1.5
2
67.4
2.5
5.8
15.5
2.7
4.5
1.5
3
61.4
2.4
11.6
15.7
2.8
4.5
1.5
4
55.4
2.1
17.7
15.9
2.8
4.6
1.5
5
42.9
1.6
30.1
16.2
2.9
4.7
1.6




Component
Claimed Mass% 
Prior art mass%
Cu/Cu alloy
40-80
42.9-70.2
Ni
0-5
0
Sn
0-10
1.6-2.8
Zn
0-10
0
Fe/Fealloy
2-40
2.9-30.1
lubricant
5-30
15.5-16.2
Metal oxide/nitride
1.5-30.0
8.7-9.2


Regarding the claim limitation of VC in the range of 0.5-5% weight, Oyabu does not teach the presence of carbides in the claimed range. However, it is well known in the art that high wear resistance under dry sliding friction conditions is exhibited by materials with heterogeneous structures composed of both hard and softer, ductile constituents such as TiC in copper (evidenced by Page 28, [001-003] of Baranov et al.). However,  Kawakami teaches a copper alloy sintering alloy comprising 0.1-10% volume hard particles (abstract) to improve the wear resistance and anti-seizure property of the copper material (Page 4, Lines 26-28 to Page 5, Lines 1-4); where the hard particles are a powder of VC carbide (Page 7, Lines 20-26 to Page 8, Lines 9-10). Therefore, it would have been obvious to one of ordinary skill in the art to add VC powder as a hard 
Further, FeCr is considered ferrochromium. 
Regarding the claimed limitation of “the mixed powder compris[ing] stainless steel as the Fe alloy”, Oyabu teaches Fe alloy in the form of FeCr in a mass range of 2.9-30.1%, but is silent regarding the addition of Fe alloy in the form of stainless steel. However, Hayashi teaches a friction material for a disc brake pad in which stainless steel fiber or powder is added in a ratio of 3-10% to increase the coefficient of friction of the material [0014]. Therefore, it would have been obvious to one of ordinary skill in the art  to add stainless steel in the friction material of Oyabu as a source of iron for the purpose of increasing the coefficient of friction of the material. 
Regarding Claims 2, 5-6, and 8, in the inventive examples of Oyabu in Table 2, the volume percentage of graphite is kept constant at 45%, which leads to a mass percentage of 15.5-16.2% lubricant by mass. However, in claim 1, Oyabu teaches the volume fraction of lubricant can be present in a range of 30-60% volume, which is considered to overlap with the claimed graphite range of 5-15% by mass. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736